Citation Nr: 0906854	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  05-30 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a back and neck 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1954 to 
January 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Louisville, Kentucky.  This appeal was 
remanded for further evidentiary and procedural development 
in April 2008.  The Board concludes that there was 
substantial compliance with its remand directives; thus, it 
may proceed with a decision at this time.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The competent evidence does not demonstrate that a chronic 
neck and back disorder manifested during service or that 
arthritis was diagnosed for many years after service; the 
probative and competent evidence fails to show that any 
current neck and back disorder is otherwise related to the 
Veteran's active duty service.


CONCLUSION OF LAW

A back and neck disorder was not incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

After careful review of the claims folder, the Board finds 
that a February 2007 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the Veteran what information 
and evidence was needed to substantiate his claim for service 
connection.  It also requested that he provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  Finally, the February 
2007 letter notified the Veteran of the evidence and 
information necessary to establish an effective date of an 
award.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  

Although the February 2007 letter was not sent to the Veteran 
prior to the initial adjudication of his claim in accordance 
with Pelegrini II, the Board finds any timing defect was 
harmless error.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
In this regard, the notice provided to the Veteran in the 
February 2007 letter fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the issue was readjudicated on multiple 
occasions, most recently in a July 2007 supplemental 
statement of the case that was provided to the Veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).

The Board observes that attempts to obtain the Veteran's 
service treatment records have been largely unsuccessful.  
Specifically, only the veteran's October 1956 separation 
examination is of record.  Where a veteran's service records 
have been destroyed or lost, the Board is under a duty to 
advise the claimant to obtain other forms of evidence, such 
as lay testimony, to support his claim.  See Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  VA also has a heightened 
obligation to assist such veteran in the development of his 
claim and to provide adequate reasons or bases for any 
adverse decision rendered without fire-related records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service treatment 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  

In the present case, a January 2004 letter notified the 
Veteran that attempts to locate his service treatment records 
were unsuccessful, save his DD-214 and separation 
examination.  This letter detailed the RO's various attempts 
to obtain these records; it also told the Veteran that his 
records were likely destroyed in a fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  
Finally, this letter informed the Veteran that he should 
return the NA Form 13055 ("Request for Information Needed to 
Reconstruct Medical Data") sent to him in July 2003, and 
that alternatively he might submit lay evidence, such as 
statements from service medical personnel, "buddy" 
certificates, or affidavits, etc.  

Turning to VA's assistance duties, the Board finds that VA 
has fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of his claim and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).  
The Veteran eventually returned the NA Form 13055 in January 
2004, and based on the information provided, the RO was able 
to obtain Morning Reports which verify that the Veteran was 
hospitalized in November 1954.  The Veteran also submitted a 
number of lay statements in support of his claim, as well as 
private treatment records.  With respect to any records in 
the custody of a Federal agency, the RO has obtained all 
relevant VA treatment records identified by the Veteran and 
records associated with the Veteran's disability file at the 
Social Security Administration (SSA).  

In May 2007, the Veteran submitted release forms for 
treatment records pertaining to his claimed neck and back 
disorder for the following physician(s)/facilities: Dr. 
Greve, Trover Clinic, Regional Medical Center (a.k.a. Hopkins 
County Hospital).  There is no indication that the RO made 
any attempts to obtain records from these medical providers.  
However, the Veteran, on his release forms, noted that "I 
have sent you a copy from [provider]," thereby suggesting 
that the pertinent records were already associated with the 
claims file.  Indeed, a review of the claims file reflects 
that treatment records from the Trover Clinic and Regional 
Medical Center (Hopkins County Hospital) dating back to 1975 
are scattered throughout the claims file, including his SSA 
records.  There is also a treatment report from Dr. Greve of 
record.  Absent any express indication from the Veteran that 
further records need be obtained, the Board is satisfied that 
the Veteran's notation on the May 2007 release forms reflects 
that all records relating to these providers which are 
pertinent to the current claim have been obtained.  The 
Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claims.  

The Veteran was also provided a VA examination in July 2008 
in accordance with the Board's April 2008 remand directives.  
Although the examiner was unable to provide a definitive 
medical opinion as to the etiology of the Veteran's claimed 
back and neck disorder, as requested, the Board finds that a 
remand for another examination is not warranted.  As 
discussed in more detail below, the VA examiner felt that an 
opinion could not be provided without resorting to mere 
speculation given the lack of in-service treatment records 
detailing the Veteran's injury and treatment.  In light of 
this conclusion, the Board does not see how a new examination 
would benefit the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
a claimant are to be avoided).  A new VA examination would be 
based on the same evidence of record at the time of the July 
2008 VA examination.  Thus, it is unclear how a different VA 
examiner would be able to provide an etiological opinion.  

Finally, the Board observes that this appeal was re-certified 
to the Board in December 2007.  Thereafter, in October 2008, 
the Veteran submitted evidence in support of his claim 
without a waiver of review by the agency of original 
jurisdiction (AOJ).  However, under the circumstances, the 
Board concludes that a remand is not required.  In this 
regard, the evidence submitted by the Veteran includes a copy 
of his DD-214 and "Certificate of Service" in the Armed 
Forces of the United States.  He notes that these are the 
only military-related records he has in his possession.  The 
Veteran's DD-214 was already of record, and the "Certificate 
of Service" is a brief summary of the information provided 
on the DD-214.  Thus, this "new" evidence is duplicative of 
the record already in the claims file.  Therefore, it is not 
"pertinent" as defined at 38 C.F.R. § 20.1304(c) (2008), 
and a remand for AOJ consideration is not required.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The Veteran asserts that he is entitled to service connection 
for a back and neck disorder as such disorder is the result 
of an in-service parachuting injury.  According to statements 
received from the Veteran, he landed on his head, neck, and 
upper back during a training jump at Fort Bragg, damaging his 
upper torso.  See, e.g., Veteran Correspondence dated 
February 9, 2007.  The Veteran's NA Form 13055 indicates that 
this injury occurred in the Fall/Winter of 1954.  

As noted above, the Veteran's service treatment records are 
not available, with the exception of his October 1956 
separation physical.  This examination report makes no 
mention of any parachuting accident, and clinical evaluation 
of the Veteran's spine, neck, and musculoskeletal system were 
normal.  Nevertheless, while the Veteran's injury cannot be 
confirmed in his service treatment records, his DD-214 
confirms that he received a Parachutist Badge during service.  
Additionally, Morning Reports verify that the Veteran was 
hospitalized at Fort Bragg in November 1954, although the 
reason for this hospitalization (disease/injury) is not 
noted.  In a case where a veteran is seeking service 
connection for any disability, due consideration must be 
given to the places, types, and circumstances of the 
veteran's service.  38 U.S.C.A. § 1154(a) (West 2002).  The 
Veteran's history of in-service injury is therefore credible.  

In-service injury, alone, however, is not sufficient upon 
which to award service connection.  Rather, there must be a 
chronic disability resulting from that injury.  As such, 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  For certain chronic disorders, such as 
arthritis, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Current treatment records show that the Veteran is receiving 
treatment for chronic facet syndrome at T5; there is also a 
diagnosis of mid-back pain, most likely sprain.  See 
Treatment Report from D.W. Greve, D.C., dated February 16, 
2007; July 2008 VA Examination Report.  The competent medical 
evidence further indicates that the Veteran has been 
diagnosed with degenerative disc disease of the lumbar spine, 
status post-laminectomy at L-5.  See Treatment Report dated 
June 4, 1977. 

Despite lay assertions by the Veteran that he has experienced 
neck and back problems since service, the Board observes that 
the first competent evidence of contemporaneous complaints is 
not until 1966, which is nearly a decade after the Veteran's 
separation from service.  While not dispositive of whether 
any current neck and back disorder is related to service, the 
Board notes that it may, and will, consider in its assessment 
of a service connection claim the passage of a lengthy period 
of time wherein a veteran has not complained of the maladies 
at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).  This significant lapse in time 
weighs against the Veteran's claim for service connection.  
Indeed, as the first diagnosis was not rendered until 1977, 
the presumption of service connection for arthritis 
(degenerative joint disease) can not applied.  

There is also no evidence to support the Veteran's assertion 
that he has been suffering from chronic disability of the 
neck and back since service discharge.  Private treatment 
records show that the Veteran complained of low back pain in 
1966; however, a myelogram was negative for any clinical 
findings.  See Hopkins County Hospital History and Physical 
Report dated July 28, 1975.  The Veteran continued to have 
difficulty on and off for the next year, but eventually the 
problem resolved.  Id.  According to treatment records dated 
in 1975, the Veteran was "asymptomatic" until a July 1975 
work-related low back injury.  More importantly, these 
reports are devoid of any findings or reference to the 
Veteran's active service, a service-related injury, or 
chronic neck or back problems since service.  

Following the Veteran's work-related injury in 1975, he 
continued to have problems with his lower back, including a 
herniated disc, possible nerve root entrapment, recurrent 
facet syndrome, and degenerative disc disease.  In June 1976, 
the Veteran fell off the back of his truck, reinjuring his 
lumbar spine.  See Hopkins County Hospital Treatment Record 
dated June 30, 1976.  This treatment record is also the first 
mention of pain in the thoracic area of the spine.  The 
diagnosis provided in the record was lumbosacral strain.  In 
March 2003, the Veteran was involved in a motor vehicle 
accident which resulted in back and neck pain.  See Trover 
Clinic Treatment Record dated March 12, 2003.  Cervical and 
thoracic spine films revealed no significant abnormalities 
other than minimal hypertrophic changes.  The diagnosis was 
whiplash.  Again, there is no discussion of the Veteran 
having pre-existing disability of the neck or back related to 
his active service.

Unfortunately for the Veteran, the above-described injuries 
indicate that his current back and neck problems may be 
related to intercurrent causes.  Such evidence weighs heavily 
against his claim for service connection.  See 38 C.F.R. 
§ 3.303(b) (subsequent, isolated manifestations of a chronic 
disorder are not service connected where they are clearly 
attributable to intercurrent causes).  However, the Veteran's 
treating chiropractor, D.W. Greve, D.C., opined in a February 
2007 letter that the Veteran's recurring facet syndrome at T5 
with thoracic and cervical complexes was related to his 
military service.  In his opinion, Dr. Greve noted that he 
had been treating the Veteran for this problem since February 
1998, and that the Veteran himself reported that this 
disorder had been a problem since a jumping accident as a 
paratrooper.  Based on the Veteran's presentation, it was Dr. 
Greve's opinion that the Veteran's current recurring facet 
syndrome at T5 was consistent with the type and mechanics of 
the injury as described by the Veteran.  

Absent any rationale for this opinion and/or reference to 
credible supporting evidence that the Veteran's current back 
and neck disorder is related to service, the Board finds that 
service connection may not be awarded on the basis of Dr. 
Greve's February 2007 opinion.  See Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991) (the Board is not required to accept 
unsubstantiated or ambiguous medical opinions as to the 
origin of the veteran's disorder).  Similarly, the probative 
value of Dr. Greve's opinion is limited based on the lack of 
evidence that the opinion was based upon a complete and 
accurate history of the veteran.  See Nieves-Rodriguez v. 
Peake, No. 06-0312 (U.S. Vet. App. Dec. 1, 2008) (the 
relevant inquiry when assessing the probative value of a 
medical opinion is whether the opinion reflects application 
of medical principles to an accurate and complete medical 
history).  In this regard, the only back injury mentioned by 
Dr. Greve's in his February 2007 opinion is the veteran's in-
service injury.  However, as discussed above, the veteran has 
incurred numerous post-service back injuries, including at 
least two which resulted in thoracic and cervical spine 
complaints.  The lack of discussion of the two post-service 
injuries fatally undermines the probative value of Dr. 
Greve's opinion.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993) (the credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators).  

Further, while the Board accepts the Veteran's history of in-
service injury, his history of chronic disability since that 
time is not consistent with record.  As noted above, the 
records from 1975 and 1976 all reference a history of back 
and neck disability no earlier than 1966.  The Board finds 
these records to be more persuasive than the history that the 
Veteran is now providing.  Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the claimant).  Put another way, 
the Board does not find the Veteran's history of chronic neck 
and back disability prior to 1966 to be credible.  Thus, to 
the extent that Dr. Greve relied on a history of chronic neck 
and back disability since service discharge, which the Board 
does not find credible, the Board ascribes no probative value 
to the opinion from Dr. Greve.  See Coburn v. Nicholson, 19 
Vet. App. 427 (2006) (held that reliance on a veteran's 
statements renders a medical report incredible only if the 
Board rejects the statements of the veteran).  See also 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), (citing 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Under the circumstances, the Board will therefore not rely on 
Dr. Greve's opinion as it relates to whether there is a nexus 
between the Veteran's current thoracic and cervical problems 
and his military service.  However, seeing as VA adjudicators 
may not rely on their own unsubstantiated medical conclusions 
in making a determination, the Board will consider whether 
any remaining evidence addresses whether there is a positive 
nexus between the Veteran's in-service injury and a current 
back and neck disorder.  See Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

The Veteran submitted for VA examination in July 2008 for the 
specific purpose of investigating the etiology of his current 
back and neck disorder.  The examination report associated 
with the claims file reflects that the examiner, in addition 
to interviewing and examining the veteran, reviewed the 
entire claims file, including Dr. Greve's February 2007 
opinion.  The examiner noted the Veteran's subjective history 
of upper back pain since 1956, as well as lumbar spine injury 
in 1975.  After careful review of the record, the examiner 
concluded that the issue of whether the Veteran's current 
back and neck disorder is related to military service, 
including an in-service parachuting accident, could not be 
resolved without resorting to mere speculation.  Any positive 
or negative opinion would be speculative, according to the 
examiner, because there are no records pertaining to the 
Veteran's in-service injury available for review.  

In sum, the evidence of record includes a February 2007 
private opinion linking the Veteran's current disorder to 
service without any accompanying rationale or basis in the 
objective medical record.  There is also no indication that 
the February 2007 opinion was based on a complete and 
accurate history of the Veteran's back and neck.  The record 
also contains a July 2008 VA examination report which does 
not contain an etiological opinion; rather, the examiner 
opined that any etiological opinion would require speculation 
based on the lack of medical evidence regarding the Veteran's 
in-service injury.  Finally, the record contains the 
Veteran's own lay assertions that his current back and neck 
disorder is related to service, as well as a number of lay 
statements from friends and relatives that his problems are 
related to service.  However, lay persons are not competent 
to provide evidence regarding a diagnosis or etiology of a 
disease or injury.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  As discussed above, the competent and probative 
evidence of record does not contain any medical evidence 
which sufficiently links the Veteran's current neck and back 
disorder to military service, including his in-service 
parachuting accident.  Therefore, with consideration of the 
length of time following service prior competent evidence of 
a back and neck disorder, the multiple intercurrent back 
injuries, and the absence of a non-equivocal medical opinion 
suggesting a causal link to the Veteran's service, the Board 
finds that the preponderance of the evidence is against this 
claim.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a back and neck 
disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


